Exhibit 10.1

Basic Energy Services, Inc.

$300,000,000 10.75% Senior Secured Notes due 2023

PURCHASE AGREEMENT

September 25, 2018

Houston, Texas

MERRILL LYNCH, PIERCE, FENNER & SMITH

                                INCORPORATED

As Representative of the Initial Purchasers (the “Representative”)

c/o Merrill Lynch, Pierce, Fenner & Smith

                            Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Basic Energy Services, Inc., a Delaware corporation (the “Company”), and each of
the other Guarantors (as defined herein) agree with you as follows:

1.    Issuance of Notes. The Company proposes to issue and sell to Merrill
Lynch, Pierce, Fenner & Smith Incorporated and the other several Initial
Purchasers named in Schedule I (the “Initial Purchasers”), acting severally and
not jointly, the respective amounts set forth in Schedule I of $300,000,000
aggregate principal amount of 10.75% Senior Secured Notes due 2023 (the
“Notes”). The Company’s obligations under the Notes and the Indenture (as
defined below) will be, jointly and severally, unconditionally guaranteed (the
“Guarantees”), on a senior secured basis, by each of the guarantors listed on
the signature pages hereto (collectively, the “Guarantors,” and, together with
the Company, the “Issuers”). The Notes and the Guarantees are referred to herein
as the “Securities.” The Securities will be issued pursuant to an indenture (the
“Indenture”), to be dated the Closing Date (as defined herein), by and between
the Issuers and UMB Bank, N.A., as trustee (in such capacity, the “Trustee”) and
as collateral agent (in such capacity, the “Collateral Agent”). The Securities
will be issued only in book-entry form in the name of Cede & Co., as nominee of
The Depository Trust Company (“DTC”), pursuant to a letter of representations,
to be dated on or before the Closing Date (the “DTC Agreement”), among the
Company, the Trustee and DTC.

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Act”). The Issuers have prepared a preliminary offering
memorandum, dated as of September 19, 2018 (the “Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof, which
includes the information contained in Schedule III (the “Pricing Supplement”).
The Preliminary Offering Memorandum (as amended and supplemented immediately
prior to the Applicable Time (as defined below)) and the Pricing



--------------------------------------------------------------------------------

Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). For the purposes of this Agreement, the “Applicable Time”
is 5:00 p.m. (Eastern time) on the date of this Agreement.

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Act on the terms set forth in the Pricing
Disclosure Package, solely to (i) persons whom the Initial Purchasers reasonably
believe to be “qualified institutional buyers” (“QIBs”), as defined in Rule 144A
under the Act (“Rule 144A”), in accordance with Rule 144A and (ii) other
eligible purchasers pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Act (“Regulation S”) in
accordance with Regulations S (the persons specified in clauses (i) and (ii),
the “Eligible Purchasers”).

The Issuers have agreed to secure the Notes by granting to the Collateral Agent
for the benefit of the holders of the Notes and other secured parties a
perfected first-priority lien (subject to Permitted Prior Liens, as such term is
defined in the Indenture) in the Collateral (as such term is defined in that
certain Security Agreement, dated as of the Closing Date, by and among the
Issuers and the Collateral Agent (the “Security Agreement”)) as required by and
pursuant to (i) the Indenture, the Security Agreement, the Collateral Agency
Agreement (as such term is defined in the Indenture), the ABL Collateral Rights
Agreement (as such term is defined in the Indenture), each dated as of the
Closing Date, (ii) other intercreditor agreements, pledge agreements, mortgages,
deeds of trust, security instruments and documents as are necessary to create
and perfect the liens and security interests contemplated by the Indenture and
the Security Agreement, including, without limitation, financing statements
under the Uniform Commercial Code of the relevant state or notice of such
pledge, grant or assignment (the foregoing documents specified in clauses
(i) and (ii) collectively referred to herein as the “Security Documents”).

This Agreement, the Notes, the Guarantees, the Indenture, the DTC Agreement, and
the Security Documents are hereinafter sometimes referred to collectively as the
“Note Documents.”

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Applicable Time and incorporated by
reference in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Applicable Time and
incorporated by reference in the Final Offering Memorandum.

 

2



--------------------------------------------------------------------------------

2.    Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants contained in this Agreement, each of the Issuers agrees
to issue and sell to the several Initial Purchasers, and on the basis of the
representations, warranties and covenants contained in this Agreement, and
subject to the terms and conditions contained in this Agreement, each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Issuers, the aggregate principal amount of the Securities set forth opposite its
name on Schedule I attached hereto at a purchase price for the Securities of
96.992% of their principal amount thereof payable on the Closing Date.

3.    Delivery and Payment. Delivery of, and payment of the purchase price (via
wire transfer) for, the Securities shall be made at 9:00 a.m. Houston time, on
October 2, 2018, or such other time and date as the Representative shall
designate by notice to the Company (such date and time, the “Closing Date”) at
the offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas 77002. The Closing Date and the location of delivery of and the form of
payment for the Securities may be varied by mutual agreement between the Initial
Purchasers and the Company. The Company hereby acknowledges that circumstances
under which the Representative may provide notice to postpone the Closing Date
as originally scheduled include, but are in no way limited to, any determination
by the Company or the Initial Purchasers to recirculate to investors copies of
an amended or supplemented Preliminary Offering Memorandum, Pricing Disclosure
Package, or Final Offering Memorandum or a delay as contemplated by the
provisions of Section 10(e) hereof.

The Securities shall be delivered by the Issuers to the Representative for the
accounts of the several Initial Purchasers (or as the Representative shall
direct) through the facilities of DTC against payment by the Initial Purchasers
of the purchase price therefor by means of wire transfer of immediately
available funds to such account or accounts specified by the Company in
accordance with Section 8(h) on the Closing Date, or by such means as the
parties hereto shall agree prior to the Closing Date. The Securities shall be
evidenced by one or more certificates in global form registered in the name of
Cede & Co., as nominee of DTC, pursuant to the DTC Agreement, or in such names
as the Initial Purchasers may request, and shall be made available for
inspection at a location in New York City, as the Representative may designate,
one business day prior to the Closing Date and having an aggregate principal
amount corresponding to the aggregate principal amount of the Securities. Time
shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

4.    Agreements of the Issuers. The Issuers, jointly and severally, covenant
and agree with the Initial Purchasers as follows:

(a)    To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum, and any
amendments or supplements thereto, as the Initial Purchasers may reasonably
request. The Issuers consent to the use of the Preliminary Offering Memorandum,
the Pricing Supplement and the Final Offering Memorandum, and any amendments or
supplements thereto, by the Initial Purchasers in connection with Exempt
Resales.

 

3



--------------------------------------------------------------------------------

(b)    As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Issuers shall not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement except as contemplated below, in which case the Issuers shall
have previously furnished a copy of such proposed amendment or supplement to the
Representative and the Representative shall not have reasonably objected. The
Issuers shall not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representative shall previously have been advised of
such proposed amendment or supplement a reasonable period of time prior to the
proposed use, and shall not have reasonably objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Supplemental Disclosure Document (as defined below),
the Company will furnish to the Representative a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
distribute any such written communication to which the Representative reasonably
objects.

(c)    If at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which any of the Pricing Disclosure Package
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package to comply with law, the Issuers will notify the
Initial Purchasers thereof as soon as reasonably practicable and forthwith
prepare and (subject to Section 4(b) hereof) furnish to the Initial Purchasers
such amendments or supplements to any of the Pricing Disclosure Package as may
be necessary so that the statements in any of the Pricing Disclosure Package as
so amended or supplemented will not, in the light of the circumstances under
which they were made, be misleading or so that any of the Pricing Disclosure
Package will comply with all applicable law. If, prior to the later of (x) the
Closing Date and (y) the time that the Initial Purchasers have completed their
distribution of the Securities, any event shall occur that, in the judgment of
the Issuers or in the judgment of counsel to the Initial Purchasers, makes any
statement of a material fact in the Final Offering Memorandum, as then amended
or supplemented, untrue or that requires the making of any additions to or
changes in the Final Offering Memorandum in order to make the statements in the
Final Offering Memorandum, as then amended or supplemented, in the light of the
circumstances under which they are made, not misleading, or if it is necessary
to amend or supplement the Final Offering Memorandum to comply with all
applicable laws, the Issuers shall promptly notify the Initial Purchasers of
such event and (subject to Section 4(b) hereof) prepare an appropriate amendment
or supplement to the Final Offering Memorandum so that (i) the statements in the
Final Offering Memorandum, as amended or supplemented, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances at
the Closing Date and at the time of sale of Securities, not misleading and
(ii) the Final Offering Memorandum will comply with applicable law. The Company
hereby expressly acknowledges that the indemnification and contribution
provisions of Sections 6 and 7 hereof are specifically applicable and relate to
each Offering Memorandum and any amendment or supplement thereto referred to in
this Section 4.

 

4



--------------------------------------------------------------------------------

(d)    To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

(e)    To advise the Initial Purchasers promptly, and if requested by the
Initial Purchasers, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offering or sale in
any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuers shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Securities under any
securities laws, and if at any time any securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Securities under any securities laws, the Issuers shall
use their reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time.

(f)    Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with the
transactions contemplated hereby, including, without limitation: (i) the
preparation, printing and distribution (including any form of electronic
distribution) of the Preliminary Offering Memorandum, the Pricing Supplement and
the Final Offering Memorandum and any amendments and supplements thereto,
(ii) all expenses (including travel expenses) of the Issuers and the Initial
Purchasers in connection with any meetings with prospective investors in the
Securities, (iii) the preparation, notarization (if necessary) and delivery of
the Note Documents and all other agreements, memoranda, correspondence and
documents prepared and delivered in connection with this Agreement and with the
Exempt Resales, (iv) the issuance, transfer and delivery of the Securities by
the Issuers to the Initial Purchasers (including all printing and engraving
costs), (v) the qualification or registration of the Securities for offer and
sale under the securities laws of the several states of the United States or
provinces of Canada (including, without limitation, the cost of printing and
mailing preliminary and final Blue Sky or legal investment memoranda and fees
and disbursements of counsel (including local counsel) to the Initial Purchasers
relating thereto), (vi) the inclusion of the Securities in the book-entry system
of DTC, (vii) the rating of the Securities by rating agencies, (viii) the fees
and expenses of the Trustee, Collateral Agent and their counsel, (ix) the
performance by the Company of its other obligations under the Note Documents,
and (x) all out-of-pocket legal fees, costs and expenses, including filing fees,
title fees and search fees, stamp, documentary or similar taxes incurred by
counsel to the Initial Purchasers in connection with the preparation,
negotiation and implementation of the Security Documents, and the creation and
perfection of the security interests in the Collateral pursuant to the terms
thereof (provided that the fees of counsel paid pursuant to this clause
(x) shall be supported by reasonable documentation).

 

5



--------------------------------------------------------------------------------

(g)    To use the proceeds from the sale of the Notes in the manner described in
the Pricing Disclosure Package under the caption “Use of Proceeds.”

(h)    To do and perform all things required to be done and performed under this
Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.

(i)    Not to, and not to permit any affiliate (as such term is defined in Rule
501 under the Act) to, sell, offer for sale or solicit offers to buy any
security (as defined in the Act) that would be integrated with the sale of the
Securities in a manner that would require the registration under the Act of the
sale of the Securities to the Initial Purchasers or any Eligible Purchasers.

(j)    During the period of one year after the Closing Date, unless permitted
and pursuant to an exemption under Rule 144 of the Securities Act, not to, and
to cause its affiliates (as defined in Rule 144 under the Act) not to, resell
any of the Securities that have been reacquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(k)    Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Company makes
no covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the Act in
connection with any offer or sale of the Securities.

(l)    Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Company makes
no covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

(m)    From and after the Closing Date, for so long as any of the Securities
remain outstanding and are “restricted securities” within the meaning of Rule
144(a)(3) under the Act and during any period in which the Company is not
subject to Section 13 or 15(d) of the Exchange Act, to make available upon
request the information required by Rule 144A(d)(4) under the Act to (i) any
holder or beneficial owner of Securities in connection with any sale of such
Securities and (ii) any prospective purchaser of such Securities from any such
holder or beneficial owner designated by the holder or beneficial owner. The
Company will pay the expenses of preparing, printing and distributing such
documents.

(n)    To cooperate with and assist the Initial Purchasers to obtain approval of
the Securities to be eligible for clearance and settlement through DTC.

 

6



--------------------------------------------------------------------------------

(o)    Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) as soon as they have been prepared by the Company, a copy of any
regularly prepared internal financial statements of the Company and the
Subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that the Company mails or
otherwise makes available to its security holders and (iii) such other
information as the Initial Purchasers shall reasonably request.

(p)    Without the prior consent of the Representative, not to make, and not to
permit any of its affiliates or anyone acting on its or its affiliates behalf to
make, any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Act with the Securities and
Exchange Commission (the “Commission”), would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the Act (any such offer is hereinafter
referred to as a “Company Supplemental Disclosure Document”).

(q)    During the period of two years after the Closing Date or, if earlier,
until such time as the Securities are no longer restricted securities (as
defined in Rule 144 under the Act), not to be or become a closed-end investment
company required to be registered, but not registered, under the Investment
Company Act of 1940, as amended (the “Investment Company Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(r)    In connection with the offering of the Securities, until the Initial
Purchasers shall have notified the Company of the completion of the distribution
of the Securities, not to, and not to permit any of its affiliates (as such term
is defined in Rule 501(b) of Regulation D under the Act) to, either alone or
with one or more other persons, bid for or purchase for any account in which it
or any of its affiliates has a beneficial interest, for the purpose of creating
actual or apparent active trading in, or of raising the price of, the
Securities.

(s)    During the period from the date hereof through and including the date
that is 60 days after the date hereof, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any Subsidiary and having a
tenor of more than one year.

5.    Representations and Warranties.

(a)    The Issuers, jointly and severally, represent and warrant to each of the
Initial Purchasers that, as of the date hereof and as of the Closing Date
(references in this Section 5 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(i)    Subject to compliance by the Initial Purchasers with the representations
and warranties set forth in Section 5(b) hereof and with the procedures set
forth in Section 5(b) hereof, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers and the initial
resale of the Securities to each Eligible Purchaser in the manner contemplated
by this Agreement and the Offering Memorandum to register the Securities under
the Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.

 

7



--------------------------------------------------------------------------------

(ii)    Neither the Pricing Disclosure Package, as of the Applicable Time, nor
the Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 4(b), if applicable) as of the Closing Date, in each
case when taken together with the documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission, contains or represents any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and each Company Supplemental Disclosure
Document listed on Schedule IV hereto does not conflict with the information
contained in the Pricing Disclosure Package or the Final Offering Memorandum and
each such Company Supplemental Disclosure Document, as supplemented by and taken
together with the Pricing Disclosure Package as of the Applicable Time, did not,
and at the Closing Date will not, include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers make no representation
or warranty with respect to information relating to the Initial Purchasers
contained in or omitted from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto in reliance upon and in
conformity with information furnished to the Company in writing by or on behalf
of any Initial Purchaser through the Representative expressly for inclusion in
the Pricing Disclosure Package, the Final Offering Memorandum or amendment or
supplement thereto, as the case may be (it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 6(b) hereof). The Pricing Disclosure
Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A. No order
preventing the use of the Preliminary Offering Memorandum, the Pricing
Supplement or the Final Offering Memorandum, or any amendment or supplement
thereto, or any order asserting that any of the transactions contemplated by
this Agreement are subject to the registration requirements of the Act, has been
issued or, to the knowledge of the Issuers, has been threatened.

(iii)    The documents incorporated or deemed to be incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the Exchange Act.

(iv)    The Securities are eligible for initial resale pursuant to Rule 144A and
will not be, at the Closing Date, of the same class as securities of the Issuers
listed on a national securities exchange registered under Section 6 of the
Exchange Act or that are quoted in a United States automated interdealer
quotation system.

 

8



--------------------------------------------------------------------------------

(v)    The capitalization of the Company as of the Closing Date will be as set
forth in the “As Adjusted” column under the heading “Capitalization” in the
Offering Memorandum, other than changes since June 30, 2018 in (A) cash and cash
equivalents in the ordinary course of business, (B) other debt and obligations
under capital leases in the ordinary course of business, and (C) items of
stockholders’ equity for shares issued upon the exercise of options (including
treasury stock) and shares repurchased by the Company, and for retained
earnings. All of the issued and outstanding equity interests of the Company have
been duly authorized and validly issued, are fully paid and nonassessable, were
not issued in violation of any preemptive or similar right and have been issued
in compliance with federal and state securities laws. Attached as Schedule II is
a true and complete list of each entity in which the Company has a direct or
indirect majority equity or voting interest (each, a “Subsidiary” and, together,
the “Subsidiaries”), their jurisdictions of organization, name of its
equityholder(s) and percentage of outstanding equity owned of record by each
equityholder. All of the issued and outstanding equity interests of each
Subsidiary have been duly authorized and validly issued, are fully paid (to the
extent required under the applicable limited liability company agreement or
limited partnership agreement of the Subsidiary, as applicable) and
nonassessable (except as such nonassessability may be affected by Section 18-607
of the Delaware Limited Liability Company Act, in the case of limited liability
company interests in a Delaware limited liability company, and Section 17-607 of
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”), in
the case of any partnership interests in a Delaware limited partnership, and
Section 17-403 of the Delaware LP Act with respect to general partner interests
in a Delaware limited partnership), and, except for directors’ qualifying shares
and as set forth in the Offering Memorandum, are owned, directly or indirectly
through Subsidiaries, by the Company free and clear of all liens (other than
transfer restrictions imposed by the Act, the securities or Blue Sky laws of
certain jurisdictions and security interests granted pursuant to the Credit and
Security Agreement, dated as of September 29, 2017, as amended to date (as
further amended, the “ABL Facility”)). Except as otherwise disclosed in the
Offering Memorandum, there are no outstanding options, warrants or other
instruments evidencing the right to acquire, subscribe or purchase, or
instruments convertible into or exchangeable for, any equity interests
(including any additional equity interests) of the Company or any of the
Subsidiaries.

(vi)    Each of the Company and its Subsidiaries has been duly incorporated or
formed, as applicable, and is validly existing as a corporation, limited
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or formation, as applicable,
and has all requisite corporate, partnership or limited liability company, as
applicable, power and authority to own, lease and operate its properties and to
conduct its business as currently conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation, limited partnership or
limited liability company, as applicable, to transact business and is in good
standing or equivalent status in each jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect. A “Material Adverse Effect” means (x) a material
adverse effect on, or any development involving a prospective material adverse
change in, the business, condition (financial or

 

9



--------------------------------------------------------------------------------

other), results of operations, performance or properties of the Company and the
Subsidiaries, taken as a whole, or (y) an adverse effect on the ability to
consummate the transactions contemplated hereby.

(vii)    Each Issuer has all requisite corporate, partnership or limited
liability company, as applicable, power and authority to execute, deliver and
perform all of its obligations under the Note Documents to which it is a party
and to consummate the transactions contemplated hereby, and, without limitation,
the Company has all requisite corporate power and authority to issue, sell and
deliver and perform its obligations under the Notes.

(viii)    This Agreement has been duly and validly authorized, executed and
delivered by each Issuer.

(ix)    The execution and delivery of, and the performance by each Issuer of
their respective obligations under the Indenture have been duly and validly
authorized by each Issuer and, when duly executed and delivered by the Issuers
(assuming the due authorization, execution and delivery thereof by the Trustee),
will constitute a legally binding and valid agreement of each such Issuer,
enforceable against it in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws relating to or affecting the rights and
obligations of creditors and by general principles of equity (regardless of
whether considered at equity or at law) and the discretion of the court before
which any proceeding therefor may be brought (the “Enforceability Exceptions”).
The Indenture, when executed and delivered, will conform in all material
respects to the description thereof in the Offering Memorandum.

(x)    The Notes have been duly and validly authorized for issuance and sale to
the Initial Purchasers by the Company, and when issued, authenticated by the
Trustee in accordance with the provisions of the Indenture, and delivered by the
Company against payment therefor by the Initial Purchasers in accordance with
the terms of this Agreement and the Indenture, the Notes will be legally binding
and valid obligations of the Company, entitled to the benefits of the Indenture
and enforceable against the Company in accordance with their terms, except as
the enforcement thereof may be limited by the Enforceability Exceptions. The
Notes, when issued, authenticated by the Trustee in accordance with the
provisions of the Indenture and delivered, will conform in all material respects
to the description thereof in the Offering Memorandum.

(xi)    The Guarantees have been duly and validly authorized by each of the
Guarantors and when the Notes are issued, authenticated by the Trustee in
accordance with the provisions of the Indenture, and delivered by the Company
against payment by the Initial Purchasers in accordance with the terms of this
Agreement and the Indenture, will be legally binding and valid obligations of
the Guarantors, enforceable against each of them in accordance with their terms,
except that enforceability thereof may be limited by the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

10



--------------------------------------------------------------------------------

(xii)    The Security Documents have each been duly and validly authorized by
each of the Issuers party thereto and, when executed and delivered by each such
Issuer, will be legally binding and valid obligations of such Issuer,
enforceable against such Issuer in accordance with their respective terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions. The Security Documents, when executed and delivered in connection
with the sale of the Securities, will create in favor of the Collateral Agent
for the benefit of the holders of the Notes valid and enforceable security
interests in and liens on the Collateral in favor of the Collateral Agent for
the benefit of the holders of the Notes for all of the Secured Obligations (as
such term is defined in the Security Agreement). Upon the filing of appropriate
Uniform Commercial Code financing statements (if required under the applicable
law, together with all schedules and exhibits to such financing statements)
(“UCC Financing Statements”) in United States jurisdictions as set forth in
Section 8(j) hereto, the taking possession of certain instruments, documents and
certificated securities or the performing other actions (as the case may be)
referred to in Section 8, the security interests in and liens on the rights of
the Company or the applicable Guarantor in the Collateral (to the extent
required under the Indenture and the Security Documents) will be perfected
security interests and liens, superior to and prior to the liens of all third
persons other than (i) at any time before the Closing Date, the liens securing
the ABL Facility and (ii) Permitted Prior Liens. As of the Closing Date, to the
extent required under the Indenture and the Security Documents, all recordings
and filings have been made in all necessary Governmental Authorities, and all
other necessary and appropriate action has been taken, so that the security
interest created by each Security Document is a perfected Lien on and security
interest in all right, title and interest of the Company and each other Issuer
in the Collateral purported to be covered thereby, prior and superior to all
other liens other than Permitted Prior Liens.

(xiii)    Neither the Company nor any Subsidiary is (A) in violation of its
charter, bylaws or other constitutive documents, (B) in default (or, with notice
or lapse of time or both, would be in default) in the performance or observance
of any obligation, agreement, covenant or condition contained in any bond,
debenture, note, indenture, mortgage, deed of trust, loan or credit agreement,
lease, license, franchise agreement, authorization, permit, certificate or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of their assets or properties is
subject (collectively, “Agreements and Instruments”), or (C) in violation of any
law, statute (including, without limitation, any rule or regulation) or any
judgment, order or decree of any domestic or foreign court or other governmental
or regulatory authority, agency or other body with jurisdiction over any of them
or any of their assets or properties (“Governmental Authority”), except, in the
case of clauses (B) and (C), for such defaults or violations as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(xiv)    The execution, delivery and performance of the Note Documents, the
grant and perfection of the Liens on the Collateral pursuant to the provisions
of the Security Documents and the issuance and sale of the Securities does not
and will not (A) violate the charter, bylaws or other constitutive documents of
the Company or any

 

11



--------------------------------------------------------------------------------

Subsidiary, (B) conflict with or constitute a breach of or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), or require consent or waiver under, or result in a Repayment Event (as
defined below), other than a Repayment Event that will be satisfied at the
Closing Date as disclosed in the Offering Memorandum, or the creation or
imposition of a lien, charge or encumbrance on any property or assets of the
Company or any Subsidiary under any of the Agreements and Instruments or
(C) violate any law, statute, rule or regulation, including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System, or
any judgment, order or decree of any Governmental Authority, except for such
conflicts, violations, breaches or defaults in the cases of clauses (B) and (C)
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. Assuming the accuracy of the representations and
warranties of the Initial Purchasers in Section 5(b) of this Agreement, no
consent, approval, authorization or order of, or filing, registration,
qualification, license or permit of or with, any Governmental Authority is
required to be obtained or made by the Company or any Subsidiary for the
execution, delivery and performance by the Company or any Subsidiary of the Note
Documents, the grant and perfection of the Liens on the Collateral pursuant to
the provisions of the Security Documents, the issuance and sale of the
Securities and the consummation of the transactions contemplated hereby and by
the Note Documents, except (1) such as have been or will be obtained or made on
or prior to the Closing Date, (2) under applicable state securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers, (3) the filings required to perfect Liens granted pursuant to the
Security Documents, (4) such filings as may be required to terminate Liens
securing existing indebtedness to be paid off with the proceeds of the Offering
and (5) for any such consent, approval, authorization or order of, or filing,
registration, qualification, license or permit that if not obtained, would not
reasonably be expected to result in a Material Adverse Effect. As used herein, a
“Repayment Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any Subsidiary.

(xv)    KMPG LLP, whose report is included or incorporated by reference in the
Offering Memorandum, is an independent registered public accounting firm within
the meaning of the Act, the Exchange Act and the rules of the Public Company
Accounting Oversight Board, and any non-audit services provided by KMPG LLP to
the Company or any of the Guarantors have been approved by the Audit Committee
of the Board of Directors of the Company.

(xvi)    The historical financial statements (including the notes thereto)
included or incorporated by reference in the Offering Memorandum present fairly
in all material respects the consolidated financial position, results of
operations, cash flows and changes in stockholder’s equity of the Company and
its Subsidiaries (on a consolidated basis) at the respective dates and for the
respective periods indicated. All such financial statements have been prepared
in accordance with generally accepted accounting

 

12



--------------------------------------------------------------------------------

principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods presented (except as disclosed therein) and in compliance
with Regulation S-X (“Regulation S-X”) under the Exchange Act. The information
set forth under the captions “Summary Historical Consolidated Financial Data,”
“Selected Historical Consolidated Financial Data” and “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” and the Company’s
consolidated financial statements and the related notes thereto included in the
Offering Memorandum fairly present the information set forth therein on a basis
consistent with that of the audited financial statements of the Company included
and/or incorporated by reference in the Offering Memorandum. The ratio of
earnings to fixed charges has been calculated in compliance with Item 503(d) of
Regulation S-K. The other financial information, including but not limited to
the non-GAAP financial measures, if any, included in the Offering Memorandum
have been prepared in good faith and on a reasonable basis consistent with that
of the unaudited financial statements of the Company. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Offering Memorandum and the Pricing Disclosure Package fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto. Since
the date of the most recent financial statements included and/or incorporated by
reference in the Offering Memorandum, except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
(A) neither the Company nor any Subsidiary has (1) incurred any material
liabilities or obligations, direct or contingent, or (2) entered into any
material transaction or agreement, (B) there has not been any event or
development in respect of the condition (financial or otherwise), or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company or any
Subsidiary that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, (C) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any of its
equity interests and (D) there has not been any material change in the long-term
debt of the Company or any Subsidiary other than changes due to ordinary course
of business capital leases.

(xvii)    The statistical and market-related data and forward-looking statements
included and/or incorporated by reference in the Offering Memorandum are based
on or derived from sources that the Issuers believe to be reliable and accurate
in all material respects and represent their good faith estimates that are made
on the basis of data derived from such sources. The Company has obtained the
written consent to the use of such data from such sources to the extent
required.

(xviii)    As of the date hereof and as of the Closing Date, immediately prior
to and immediately following the issuance and sale of the Securities, each
Issuer is and will be Solvent. As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair market value of the
assets of such person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such person, (B) the
present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liability of such person on its
debts

 

13



--------------------------------------------------------------------------------

as they become absolute and matured, (C) such person does not have unreasonably
small capital in relation to its business as contemplated on the Closing Date
and reflected in the Offering Memorandum or with respect to any transaction
contemplated or to be undertaken after the Closing Date, (D) such person is able
to pay its debts and other liabilities, including contingent obligations
(whether at maturity or otherwise) and (E) such person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

(xix)    Except as otherwise disclosed in the Offering Memorandum, there is
(A) no action, suit or proceeding before or by any Governmental Authority or
arbitrator, now pending or, to the knowledge of the Issuers, threatened or
contemplated, to which the Company or any Subsidiary is or may be a party or to
which the business, assets or property of the Company or any Subsidiary is or
may be subject and (B) no judgment, decree or order of any Governmental
Authority that, in either of clause (A) or (B), could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(xx)    Except as otherwise disclosed in the Offering Memorandum or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) there is (A) no unfair labor practice complaint pending or,
to the best of the Company’s and the Guarantors’ knowledge, threatened against
the Company or any Subsidiary before the National Labor Relations Board, and no
grievance or arbitration proceeding arising out of or under collective
bargaining agreements pending, or to the best of the Company’s and the
Guarantors’ knowledge, threatened, against the Company or any Subsidiary, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the best of the
Company’s and the Guarantors’ knowledge, threatened against the Company or any
Subsidiary and (C) no union representation question existing with respect to the
employees of the Company or any Subsidiary and, to the best of the Company’s and
the Guarantors’ knowledge, no union organizing activities taking place and
(ii) there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.

(xxi)    Except, in each case, as otherwise disclosed in the Offering Memorandum
or as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect: (i) each of the Company and its Subsidiaries and
their respective operations and facilities are in compliance with, and not
subject to any known liabilities under, applicable Environmental Laws, which
compliance includes, without limitation, having obtained and being in compliance
with any permits, licenses or other governmental authorizations or approvals,
and having made all filings and provided all financial assurances and notices,
required for the ownership and operation of the

 

14



--------------------------------------------------------------------------------

business, properties and facilities of the Company or its Subsidiaries under
applicable Environmental Laws, and compliance with the terms and conditions
thereof; (ii) neither the Company nor any Subsidiary has received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any Subsidiary is in violation of
any Environmental Law; (iii) there is no claim, action or cause of action filed
with a court or governmental authority, no investigation with respect to which
the Company has received written notice, and no written notice by any person or
entity alleging actual or potential liability on the part of the Company or any
Subsidiary based on or pursuant to any Environmental Law pending or, to the best
of the Company’s and the Guarantors’ knowledge, threatened against the Company
or any Subsidiary or any person or entity whose liability under or pursuant to
any Environmental Law the Company or any Subsidiary has retained or assumed
either contractually or by operation of law; (iv) neither the Company nor any
Subsidiary is conducting or paying for, in whole or in part, any investigation,
response or other corrective action pursuant to any Environmental Law at any
site or facility, nor is any of them subject or a party to any order, judgment,
decree, contract or agreement which imposes any obligation or liability under
any Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by the Company or any Subsidiary; and
(vi) there are no past or present actions, activities, circumstances, conditions
or occurrences, including, without limitation, the Release or threatened Release
of any Material of Environmental Concern, that could reasonably be expected to
result in a violation of or liability under any Environmental Law on the part of
the Company or any Subsidiary, including without limitation, any such liability
which the Company or any Subsidiary has retained or assumed either contractually
or by operation of law.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or public health, including without limitation, those
relating to (i) the Release or threatened Release of Materials of Environmental
Concern; and (ii) the manufacture, processing, distribution, use, generation,
treatment, storage, transport, handling or recycling of Materials of
Environmental Concern. “Materials of Environmental Concern” means any substance,
material, pollutant, contaminant, chemical, waste, compound, or constituent, in
any form, including without limitation, petroleum and petroleum products,
subject to regulation or which can give rise to liability under any
Environmental Law. “Release” means any release, spill, emission, discharge,
deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or
leaching into the Environment, or into, from or through any building, structure
or facility.

 

15



--------------------------------------------------------------------------------

(xxii)    In the ordinary course of its business, the Company conducts a
periodic review of the effect of Environmental Laws on the business, operations
and properties of the Company and its Subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review and the amount of its
established reserves, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, have a
Material Adverse Effect.

(xxiii)    Except as otherwise disclosed in the Offering Memorandum, the Company
and its Subsidiaries and any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974 (as amended, “ERISA,” which
term, as used herein, includes the regulations and published interpretations
thereunder) established or maintained by the Company, its Subsidiaries or their
ERISA Affiliates (as defined below) are in compliance in all material respects
with ERISA and, to the knowledge of the Company and the Guarantors, each
“multiemployer plan” (as defined in Section 4001 of ERISA) subject to Title IV
of ERISA to which the Company, its Subsidiaries or an ERISA Affiliate
contributes (a “Multiemployer Plan”) is in compliance in all material respects
with ERISA. “ERISA Affiliate” means, with respect to the Company or a
Subsidiary, any member of any group of organizations described in Section 414
(b), (c), (m) or (o) of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) of which the Company or such Subsidiary is a member.
No “reportable event” (as defined under Section 4043 of ERISA) for which notice
has not been waived has occurred or is reasonably expected to occur with respect
to any “employee benefit plan” subject to Title IV of ERISA established or
maintained by the Company, its Subsidiaries or any of their ERISA Affiliates for
which any material liability or obligation remains outstanding. The present
value of the aggregate benefit liabilities under each of “single employer plan”
(as defined in Section 4001 of ERISA) established or maintained by the Company
or any of its ERISA Affiliates with such liabilities determined as of the end of
such plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such plan allocable to such benefit liabilities. For purposes of the immediately
preceding sentence, the term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in Section 3 of ERISA. Neither the Company nor any of its
ERISA Affiliates has incurred any unsatisfied liability or reasonably expects to
incur any material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the Code. Except as would not, individually or in
the aggregate, reasonably be expected to result in material liability to the
Company, each “employee benefit plan” established or maintained by the Company,
its Subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401 of the Code is so qualified and, to the knowledge of
the Company, its Subsidiaries and any of their ERISA Affiliates, nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

 

16



--------------------------------------------------------------------------------

(xxiv)    The Company and its Subsidiaries own or possess sufficient trademarks,
trade names, patent rights, copyrights, licenses, approvals, trade secrets and
other similar rights (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted and as disclosed in the
Offering Memorandum; and the expected expiration of any of such Intellectual
Property Rights would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice of infringement or conflict with asserted
Intellectual Property Rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(xxv)    The Company and each Subsidiary possess such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to own, lease and operate its
properties and to conduct their respective businesses as currently conducted,
and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(xxvi)    The Company and the Subsidiaries have good and indefeasible title in
fee simple to all items of owned real property, and good and marketable title to
all personal property owned by each of them (in each case, as reflected in the
historical financial statements included in the Offering Memorandum, except for
properties disposed of since the date of such historical financial statements in
the ordinary course of business), in each case free and clear of any pledge,
lien, encumbrance, security interest or other defect or claim of any third
party, except (A) such as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (B) liens described in
the Offering Memorandum or (C) liens permitted by the Indenture. Any real
property, personal property and buildings held under lease by the Company or any
such Subsidiary (including properties reflected in the historical financial
statements included in the Offering Memorandum, except for properties disposed
of since the date of such historical financial statements in the ordinary course
of business) are held under valid, subsisting and enforceable leases, with such
exceptions as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(xxvii)    Each of the Company and the Subsidiaries has insurance covering its
properties, operations, personnel and business, including protection and
indemnity insurance, which insurance is in amounts and insures against such
losses and risks as are generally deemed adequate to protect each of the Company
and the Subsidiaries and their respective businesses consistent with industry
practice. All policies of insurance insuring the Company and its Subsidiaries or
their businesses, assets, employees, officers and directors are in full force
and effect. Each of the Company and the Subsidiaries is in compliance with the
terms of such policies and instruments in all material respects. Neither the
Company nor any Subsidiary has been refused any insurance coverage sought

 

17



--------------------------------------------------------------------------------

or applied for, and the Company has no reason to believe that it or any
Subsidiary will not be able to renew existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary or appropriate to conduct its business as now conducted and at a
cost that could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

(xxviii)    All tax returns required to be filed by the Company or any
Subsidiary have been filed (or extensions have been obtained) in all
jurisdictions where such returns are required to be filed; and all taxes,
including withholding taxes, value added and franchise taxes, penalties and
interest, assessments, fees and other charges due or claimed to be due from such
entities or that are due and payable have been paid, other than those being
contested in good faith and for which reserves have been provided in accordance
with GAAP or those currently payable without penalty or interest and except
where the failure to make such required filings or payments could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(xxix)    Neither the Company nor any Subsidiary is, or after giving effect to
the transactions contemplated hereby and the application of the proceeds as
described in the Offering Memorandum will be, required to be registered as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act, and the Company and each Subsidiary
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(xxx)    The Company and the Subsidiaries maintain a system of internal
accounting controls that is in compliance in all material respects with the
Sarbanes-Oxley Act of 2002 and the rules and regulations of the Commission
promulgated thereunder (the “Sarbanes-Oxley Act”) and is sufficient to provide
reasonable assurance that: (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of their financial statements in conformity
with GAAP and to maintain accountability for assets; (C) access to assets is
permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for their assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (E) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Offering
Memorandum fairly present the information called for in all material respects
and are prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(xxxi)    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15(e) and 15d-15 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant

 

18



--------------------------------------------------------------------------------

deficiencies or material weaknesses in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(xxxii)     Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D under the Act) has, directly or through any person
acting on its or their behalf (other than any Initial Purchaser, as to which no
representation is made), (A) taken or will take, directly or indirectly, any
action designed to, or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of any Issuer to
facilitate the sale or resale of the Securities, (B) sold, bid for, purchased or
paid any person any compensation for soliciting purchases of the Securities in a
manner that would require registration of the Securities under the Act or paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of any Issuer in a manner that would require
registration of the Securities under the Act, (C) sold, offered for sale,
contracted to sell, pledged, solicited offers to buy or otherwise disposed of or
negotiated in respect of any security (as defined in the Act) that is currently
or will be integrated with the sale of the Securities in a manner that would
require the registration of the Securities under the Act or (D) engaged in any
directed selling effort (as defined by Regulation S) with respect to the
Securities, and each of them has complied with the offering restrictions
requirement of Regulation S.

(xxxiii)    No form of general solicitation or general advertising (prohibited
by the Act in connection with offers or sales such as the Exempt Resales) and
nothing in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act was used by the Company, its affiliates (as such term
is defined in Rule 501 under the Securities Act), or any person acting on its
behalf (other than any Initial Purchaser as to which no representation is made)
in connection with the offer and sale of any of the Securities or in connection
with Exempt Resales, including, but not limited to, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio or the Internet, or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising within the meaning of Regulation D under the Act. The Company has
not made, prepared, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute, and has not permitted and
will not permit any of its affiliates or anyone acting on its or its affiliates
behalf to make, prepare, use, authorize, approve or distribute, any Company
Supplemental Disclosure Document other than as set forth on Schedule IV hereto.
Neither the Company nor any of its affiliates has entered into, or will enter
into, any contractual arrangement with respect to the distribution of the
Securities except for this Agreement.

 

19



--------------------------------------------------------------------------------

(xxxiv)     There are no contracts, agreements or understandings between the
Company or any Subsidiary and any other person other than the Initial Purchasers
pursuant to this Agreement that would give rise to a valid claim against the
Company, any Subsidiary or any of the Initial Purchasers for a brokerage
commission, finder’s fee or like payment in connection with the issuance,
purchase and sale of the Securities.

(xxxv)    The Company and the Subsidiaries and their respective officers and
directors are in compliance with the applicable provisions of the Sarbanes-Oxley
Act.

(xxxvi)    None of the Issuers nor any of its Subsidiaries, nor to the knowledge
of the Issuers, any director, officer, agent, employee or affiliate of the any
of the Issuers is currently the subject or target of any sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”), the U.S. Department of Commerce, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is any
Issuer or any Subsidiary located, organized or resident in a country or
territory that is the subject or target of Sanctions. The Company will not
directly or indirectly use the proceeds of the offering of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing or
facilitating the activities of or business with any person or entity that, at
the time of such funding or facilitation, is the subject or target of any
Sanctions, or is in Cuba, Iran, Libya, North Korea, Crimea or in any other
country or territory, that, at the time of such funding or facilitation, is the
subject or target of Sanctions, or (ii) in any other manner that will result in
a violation by any person (including any person participating in the offering,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
Sanctions.

(xxxvii)    Neither the Company, any Guarantors, nor any Subsidiary nor, to the
knowledge of the Company and the Guarantors, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the U.S. Foreign Corrupt Practices Act of 1977, as amended (including
the rules and regulations thereunder, the “FCPA”) or the U.K. Bribery Act of
2010 (the “Bribery Act”) or any other applicable anti-bribery or anti-corruption
laws, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, the Guarantors
and their respective Subsidiaries and, to the knowledge of the Company and the
Guarantors, their affiliates have conducted their businesses in compliance with
the FCPA, the Bribery Act, and any other applicable anti-bribery and
anti-corruption laws, and have instituted and maintain and enforce policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

20



--------------------------------------------------------------------------------

(xxxviii)    The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened. The Company, the
Guarantors and, to the knowledge of the Company and Guarantors, their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Company is a “reporting issuer” as
defined in Rule 902 under the Act

(xxxix)    (A) Except as otherwise disclosed in the Offering Memorandum,
(i) there has been no security breach or other compromise of or relating to any
of the Company’s and the Subsidiaries’ information technology and computer
systems, networks, hardware, software, data (including the data of their
respective customers, employees, suppliers, vendors and any third party data
maintained by or on behalf of them), equipment or technology (collectively, “IT
Systems and Data”) and (ii) the Company and the Subsidiaries have not been
notified of, and have no knowledge of any event or condition that would
reasonably be expected to result in, any security breach or other compromise to
their IT Systems and Data; (B) the Company and the Subsidiaries are presently in
compliance with all applicable laws or statutes and all judgments, orders, rules
and regulations of any court or arbitrator or governmental or regulatory
authority, internal policies and contractual obligations relating to the privacy
and security of IT Systems and Data and to the protection of such IT Systems and
Data from unauthorized use, access, misappropriation or modification, except as
would not, in the case of clause (A) and (B) above, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (C) the
Company and the Subsidiaries have implemented appropriate controls and
technological safeguards to maintain and protect the integrity and security of
their IT Systems and Data and have implemented backup and disaster recovery
technology reasonably consistent with industry standards and practices.

Each certificate signed by any officer of any Issuer and delivered to the
Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.

The Company acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 8 of this
Agreement, counsel to the Company and counsel to the Initial Purchasers will
rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.

 

21



--------------------------------------------------------------------------------

(b)    Each Initial Purchaser, severally and not jointly, represents to the
Issuers that it is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3), or (7) under the Act and acknowledges that it is
purchasing the Securities pursuant to a private sale exemption from registration
under the Act, and that the Securities have not been registered under the Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except pursuant to an exemption from the
registration requirements of the Act. Each Initial Purchaser, severally and not
jointly, represents, warrants and covenants to the Issuers that:

(i)    Neither it, nor any person acting on its behalf, has or will solicit
offers for, or offer or sell, any Securities by any form of general solicitation
or general advertising (as those terms are used in Regulation D under the Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act, and it has and will solicit offers for the
Securities only from, and will offer and sell the Securities only to,
(A) persons whom such Initial Purchaser reasonably believes to be QIBs in
accordance with and reliance on the exemption from the registration requirements
of the Act pursuant to Rule 144A, or (B) persons other than U.S. persons outside
the United States in reliance on, and in compliance with, the exemption from the
registration requirements of the Act provided by Regulation S.

(ii)    With respect to offers and sales outside the United States, such Initial
Purchaser has offered the Securities and will offer and sell the Securities
(A) as part of its distribution at any time and (B) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
Closing Date, only in accordance with Rule 903 of Regulation S or another
exemption from the registration requirements of the Act. Accordingly, neither
such Initial Purchasers nor any person acting on their behalf has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities, and any such persons have complied and will
comply with the offering restrictions requirements of Regulation S. Terms used
in this Section 5(b)(ii) have the meanings given to them by Regulation S.

Each Initial Purchaser severally agrees that, at or prior to confirmation of a
sale of Securities pursuant to Regulation S, it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case

 

22



--------------------------------------------------------------------------------

in accordance with Regulation S (or in accordance with Rule 144A under the
Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meaning
given to them by Regulation S.”

The Initial Purchasers understand that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and each Initial Purchaser hereby
consents to such reliance.

6.    Indemnification.

(a)    The Issuers, jointly and severally, agree to indemnify and hold harmless
each of the Initial Purchasers, each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, affiliates, employees, officers and directors of any
Initial Purchaser and the agents, employees, officers and directors of any such
controlling person from and against any and all losses, liabilities, claims,
damages and expenses whatsoever, as incurred (including, but not limited to,
reasonable attorneys’ fees and any and all reasonable expenses whatsoever
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all amounts paid
in settlement of any claim or litigation) (collectively, “Losses”) to which they
or any of them may become subject under the Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Pricing Disclosure Package or the Final Offering Memorandum, or
in any amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse each Initial Purchaser and each such affiliate, director, officer,
employee or controlling person for any and all reasonable expenses (including
the fees and disbursements of counsel chosen by the Representative) as such
expenses are reasonably incurred by such Initial Purchaser or such affiliate,
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided that none of the Issuers will be
liable in any such case to the extent, but only to the extent, that any such
Loss arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission relating to an Initial Purchaser made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of such Initial Purchaser through the Representative
expressly for use therein (it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 6(b) hereof). This indemnity agreement will be in
addition to any liability that the Issuers may otherwise have, including, but
not limited to, liability under this Agreement.

 

23



--------------------------------------------------------------------------------

(b)    Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless the Issuers, and each person, if any, who controls any of the
Issuers within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of any of the
Issuers and the agents, employees, officers and directors of any such
controlling person from and against any and all Losses to which they or any of
them may become subject under the Act, the Exchange Act or otherwise insofar as
such Losses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package or the Final Offering Memorandum, or in any amendment
or supplement thereto, or any Company Supplemental Disclosure Document, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to such Initial Purchaser made therein in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such Initial Purchaser through the Representative expressly for use therein.
Each of the Issuers hereby acknowledges that the only information that the
Initial Purchasers through the Representative have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Supplemental Disclosure Document or the Final Offering
Memorandum (or any amendment or supplement thereto) is the following information
in the Preliminary Offering Memorandum and the Final Offering Memorandum:
(i) the first three sentences of the fifth full paragraph set forth under the
caption “Plan of Distribution”, and (ii) the first, second and third paragraphs
set forth under the caption “Plan of Distribution—Short Positions”.

(c)    Promptly after receipt by an indemnified party under Section 6(a) or 6(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such section, notify
each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 6 except to the extent that it has been prejudiced in any
material respect by such failure through the forfeiture of substantive rights
and defenses). In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement of such action, the
indemnifying party will be entitled to participate in such action, and to the
extent it may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense of such action with counsel satisfactory to such indemnified
party. Notwithstanding the foregoing, the indemnified party or parties shall
have the right to employ its or their own counsel in any such action, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless (i) the employment of such counsel shall
have been authorized in writing by the indemnifying parties in connection with
the defense of such action, (ii) the indemnifying parties shall not have
employed counsel to take charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) the named
parties to such action (including any impleaded parties) include such
indemnified party and the indemnifying parties (or such indemnifying parties
have assumed the defense of such

 

24



--------------------------------------------------------------------------------

action), and such indemnified party or parties shall have reasonably concluded
that there may be defenses available to it or them that are different from or
additional to those available to one or all of the indemnifying parties (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such reasonable fees and expenses of counsel shall be borne by the
indemnifying parties. In no event shall the indemnifying parties be liable for
the fees and expenses of more than one counsel (together with appropriate local
counsel), which shall be selected by Merrill Lynch, Pierce, Fenner & Smith
Incorporated in the case of counsel representing the Initial Purchasers or their
related persons, at any time for all indemnified parties in connection with any
one action or separate but substantially similar or related actions arising in
the same jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld, but if settled with such consent or if there be a final judgment for
the plaintiff, then the indemnifying party agrees to indemnify the indemnified
party against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by paragraph
(a) or (b) of this Section 6, then the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (A) such settlement is entered into more than 45 days after receipt
by such indemnifying party of the aforesaid request, (B) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (C) such indemnified party shall have
given the indemnifying party at least 45 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

7.    Contribution. In order to provide for contribution in circumstances in
which the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (a) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Securities or (b) if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Issuers, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be deemed to be
in the same proportion as (x) the total proceeds from the offering of Securities
(net of discounts and commissions but before deducting expenses) received by the
Issuers are to (y) the total discount and commissions received by the Initial
Purchasers. The

 

25



--------------------------------------------------------------------------------

relative fault of the Issuers, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by an
Issuer or the Initial Purchasers and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omission.

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 7, (i) in no case shall any Initial Purchaser be required to
contribute any amount in excess of the amount by which the total discount and
commissions applicable to the Securities purchased by such Initial Purchaser
pursuant to this Agreement exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, the agents, affiliates, employees,
officers and directors of any Initial Purchaser and the agents, employees,
officers and directors of any such controlling person shall have the same rights
to contribution as the Initial Purchasers, and each person, if any, who controls
an Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, each director, officer, employee and agent of an Issuer and each
director, officer, employee and agent of any such controlling person shall have
the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 6 for purposes of indemnification. Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any action or claim settled without its written consent; provided, however,
that such written consent was not unreasonably withheld.

8.    Conditions of Initial Purchasers’ Obligations. The obligations of the
Initial Purchasers to purchase and pay for the Securities, as provided for in
this Agreement, shall be subject to satisfaction of the following conditions
prior to or concurrently with such purchase:

(a)    All of the representations and warranties of the Issuers contained in
this Agreement shall be true and correct on the date of this Agreement and on
and as of the Closing Date as though then made. The Issuers shall have performed
or complied with all of the agreements and covenants and conditions contained in
this Agreement and required to be performed or complied with by them at or prior
to the Closing Date. The Initial Purchasers shall

 

26



--------------------------------------------------------------------------------

have received a certificate, dated the Closing Date, signed by the chief
executive officer and chief financial officer of the Company, certifying as to
the foregoing and to the effect in Section 8(c).

(b)    No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.

(c)    Since the Applicable Time: (i) there shall not have been any decrease in
the rating of any debt or preferred stock of the Company or any Subsidiary by
any “nationally recognized statistical rating organization” (as defined for
purposes of Section 3(a)(62) of the Exchange Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change, and
(ii) in the judgment of the Representative, there shall not have occurred any
event, change or any development that could, individually or in the aggregate,
result in a Material Adverse Effect.

(d)    The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Thompson &
Knight LLP, counsel to the Company, substantially to the effect set forth in
Exhibit A attached hereto, including with respect to Guarantors organized under
the laws of the states of Delaware and Texas; (ii) counsel to the Guarantor
organized under the laws of the State of Kansas substantially in the form of
Exhibit B, (iii) counsel to the Guarantor organized under the laws of the State
of New Mexico substantially in the form of Exhibit C, and (iv) counsel to the
Guarantors organized under the laws of the State of Colorado substantially in
the form of Exhibit D.

(e)    The Initial Purchasers shall have received on the Closing Date an opinion
dated the Closing Date of Vinson & Elkins L.L.P., counsel to the Initial
Purchasers, in form and substance satisfactory to the Representative. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.

(f)    On the date hereof, the Initial Purchasers shall have received a “comfort
letter” from KPMG LLP, the independent registered public accounting firm for the
Company, dated the date of this Agreement, addressed to the Initial Purchasers
and in form and substance satisfactory to the Representative and counsel to the
Initial Purchasers, covering the financial and accounting information in the
Preliminary Offering Memorandum and the Pricing Supplement. In addition, the
Initial Purchasers shall have received a “bring-down comfort letter” from the
independent registered public accounting firm for the Company, dated as of the
Closing Date, addressed to the Initial Purchasers and in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial and accounting information in the Final Offering Memorandum and
any amendment or supplement thereto and (ii) procedures shall be brought down to
a date no more than three days prior to the Closing Date, and otherwise in form
and substance satisfactory to the Representative and counsel to the Initial
Purchasers.

 

27



--------------------------------------------------------------------------------

(g)    The Issuers, the Trustee and the Collateral Agent shall have executed and
delivered the Indenture and the Initial Purchasers shall have received copies
thereof. The Issuers and the Collateral Agent shall have executed and delivered
the Security Agreement, the Collateral Agency Agreement, the ABL Collateral
Rights Agreement and any other Security Documents (including, if applicable,
short-form intellectual property security agreements) to which they are intended
to be a party, and the Initial Purchasers shall have received copies thereof.

(h)    The Initial Purchasers shall have been furnished with wiring instructions
for the application of the proceeds of the Securities in accordance with this
Agreement and such other information as they may reasonably request.

(i)    All agreements set forth in the blanket representation letter of the
Company to DTC relating to eligibility of the Securities for clearance and
settlement through DTC shall have been complied with.

(j)    The Trustee shall have received (with a copy for the Initial Purchasers):

(i)    appropriately completed copies, which have been duly authorized for
filing by the appropriate entity, of UCC-1 financing statements, together with
(if required by applicable law) all schedules and exhibits to such financing
statements, in appropriate form for filing with the Secretary of State (or other
authorized governmental authority or office) of the state of location
(determined in accordance with Section 9-307 of the Uniform Commercial Code) for
such Issuer (“UCC Financing Statements”), covering the Collateral described
therein as being covered thereby and naming the Company and each other Issuer as
a debtor and the Collateral Agent as the secured party, or other similar
instruments or documents to be filed under the Uniform Commercial Code in all
jurisdictions as may be necessary or, in the reasonable opinion of any of the
Collateral Agent, or the Initial Purchasers and their respective counsel,
desirable to perfect the Liens of the Collateral Agent pursuant to the Security
Documents; such other documents, agreements, contracts, certificates or other
written obligations, as the Trustee or the Initial Purchasers or their
respective counsel or local counsel may reasonably request as being necessary or
appropriate to create and perfect the first priority liens (subject to Permitted
Prior Liens) to be granted pursuant to the provisions of the Security Documents;

(ii)    termination statements (or copies of authorizations to file termination
statements) with respect to filings under the Uniform Commercial Code necessary
to release all Liens (other than Permitted Prior Liens) of any person in any
Collateral described in the Security Documents previously granted by any person
and authorization to file terminations of UCC-1 filings evidencing such Liens;

(iii)    certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-11), or a similar search report certified by a party acceptable
to the Trustee, dated a date reasonably near to the Time of

 

28



--------------------------------------------------------------------------------

Delivery, listing all effective financing statements which name any of the
Issuers or any predecessors thereof in the preceding five years (under its
present name and any previous names used in the preceding five years) as the
debtor, together with copies of such financing statements (none of which shall
cover any collateral described in the Security Documents, other than such
financing statements that evidence Permitted Prior Liens); a completed
perfection certificate dated the Closing Date and executed by an authorized
officer of the Company, together with all attachments contemplated thereby;
copies of tax and judgment lien searches, each dated a date reasonably near to
the Time of Delivery listing all lien notices or comparable documents that name
any Issuer as debtor and such other searches that the Initial Purchasers deem
necessary or appropriate;

(iv)    such releases, reconveyances, satisfactions or other instruments as it
may request to confirm the release, satisfaction and discharge in full of all
mortgages, deeds of trust, security agreements, and other documents creating or
evidencing Liens (other than Permitted Prior Liens) at any time delivered by any
of the Issuers to secure any of the Issuers’ existing indebtedness that is
secured by assets constituting Collateral, duly executed, delivered and
acknowledged in recordable form by the grantee named therein or its of record
successors or assigns;

(v)    documents from each of the lenders under any of the Issuers’ existing
indebtedness that is secured by assets constituting Collateral (other than such
indebtedness secured by Permitted Prior Liens) indicating the total amount of
indebtedness payable to such lender and providing that, upon payment to such
lender of the full amount of the indebtedness payable to it, (x) Liens held by
such lender shall be automatically released and (y) such lender shall
immediately provide all related documentation necessary to evidence such release
in form and substance satisfactory to the Collateral Agent and its counsel;

(vi)    all certificates or instruments (if any) representing or evidencing the
Collateral in suitable form for transfer by delivery or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent;

(vii)    policies or certificates (or certified copies thereof) with respect to
insurance of property, liability insurance and any other insurance maintained by
the Issuers and their respective Subsidiaries (x) endorsed for the benefit of
the Collateral Agent by naming the Collateral Agent as loss payee and/or
additional insured, and (y) providing that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Collateral Agent and
the other secured parties, in form and substance reasonably satisfactory to the
Initial Purchasers, confirming that all insurance requirements of this Agreement
and the Security Documents are satisfied; and

(viii)    such other documents, approvals, affidavits, opinions or certificates
as the Trustee or the Initial Purchasers may reasonably request in form and
substance reasonably satisfactory to the Trustee or the Initial Purchaser, as
the case may be.

 

29



--------------------------------------------------------------------------------

(k)    All UCC Financing Statements and financing statement terminations,
required pursuant to clauses (i) and (ii) of paragraph (j) above (collectively,
the “Financing Statements”) shall have been delivered to CT Corporation System
or another similar filing service company acceptable to the Trustee (the “Filing
Agent”). The Filing Agent shall have acknowledged in a writing reasonably
satisfactory to the Trustee, the Initial Purchasers and their respective counsel
(i) the Filing Agent’s receipt of all Financing Statements, (ii) that the
Financing Statements have been submitted for filing in the appropriate filing
offices and (iii) that the Filing Agent will notify the Trustee and its counsel
of the results of such submissions within 30 days following the Closing.

(l)    The Initial Purchasers shall have received evidence acceptable to the
Initial Purchasers of payment or arrangements for payment by the Issuers of all
applicable recording taxes, fees, charges, costs and expenses required for the
recording of the Security Documents to be executed and delivered at or prior to
the Applicable Time.

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement to be fulfilled (or waived by
the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party
except as otherwise set forth herein.

The documents required to be delivered by this Section 8 will be delivered at
the office of counsel for the Initial Purchasers on the Closing Date.

9.    Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 10(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Notes to and by the
Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, and 10(d)
shall survive the termination of this Agreement, including pursuant to
Section 10.

10.    Effective Date of Agreement; Termination.

(a)    This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.

(b)    The Representative shall have the right to terminate this Agreement at
any time prior to the Closing Date by notice to the Company, without liability
(other than with respect to Sections 6 and 7) on the Initial Purchasers’ part to
the Company or any affiliate thereof if, on or prior to such date, (i) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed under this Agreement when and as required; (ii) any

 

30



--------------------------------------------------------------------------------

other condition to the obligations of the Initial Purchasers under this
Agreement to be fulfilled by the Issuers pursuant to Section 8 is not fulfilled
when and as required; (iii) trading in any securities of the Company shall be
suspended or limited by the Commission or the New York Stock Exchange, or
trading in securities generally on the New York Stock Exchange, the NYSE
American or the Nasdaq Global Market shall have been suspended or materially
limited, or minimum prices shall have been established thereon by the
Commission, or by such exchange or other regulatory body or governmental
authority having jurisdiction; (iv) a general moratorium shall have been
declared by either Federal or New York or Texas State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States shall have occurred; (v) there is an outbreak or escalation
of hostilities or national or international calamity in any case involving the
United States, on or after the date of this Agreement, or if there has been a
declaration by the United States of a national emergency or war or other
national or international calamity or crisis (economic, political, financial or
otherwise) which affects the U.S. and international markets, making it, in the
Representative’s judgment, impracticable to proceed with the offering or
delivery of the Securities on the terms and in the manner contemplated in the
Pricing Disclosure Package; or (vi) there shall have been such a material
adverse change in general economic, political or financial conditions or the
effect (or potential effect if the financial markets in the United States have
not yet opened) of international conditions on the financial markets in the
United States shall be such as, in the Representative’s sole judgment, to make
it inadvisable or impracticable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package.

(c)    Any notice of termination pursuant to this Section 10 shall be given at
the address specified in Section 11 below by telephone or facsimile, confirmed
in writing by letter.

(d)    If this Agreement shall be terminated pursuant to Section 10(b), or if
the sale of the Securities provided for in this Agreement is not consummated
because of any refusal, inability or failure on the part of the Issuers to
satisfy any condition to the obligations of the Initial Purchasers set forth in
this Agreement to be satisfied or because of any refusal, inability or failure
on the part of the Issuers to perform any agreement in this Agreement or comply
with any provision of this Agreement, the Issuers, jointly and severally, will
reimburse the Initial Purchasers for all of their reasonable out-of-pocket
expenses (including, without limitation, the fees and expenses of the Initial
Purchasers’ counsel) incurred in connection with this Agreement and the
transactions contemplated hereby.

(e)    If any one or more Initial Purchasers shall fail to purchase and pay for
any of the Securities agreed to be purchased by such Initial Purchaser hereunder
and such failure to purchase shall constitute a default in the performance of
its or their obligations under this Agreement, the remaining Initial Purchasers
shall be obligated severally to take up and pay for (in the respective
proportions which the principal amount of Securities set forth opposite their
names in Schedule I hereto bears to the aggregate principal amount of Securities
set forth opposite the names of all the remaining Initial Purchasers) the
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase; provided, however, that in the event that the aggregate
principal amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal

 

31



--------------------------------------------------------------------------------

amount of Securities set forth in Schedule I hereto, the remaining Initial
Purchasers shall have the right to purchase all, but shall not be under any
obligation to purchase any, of the Securities, and if such nondefaulting Initial
Purchasers do not purchase all the Securities, this Agreement will terminate
without liability to any nondefaulting Initial Purchaser or the Company. In the
event of a default by any Initial Purchaser as set forth in this Section 10(e),
the Closing Date shall be postponed for such period, not exceeding seven
business days, as the Representative shall determine in order that the required
changes in the Final Offering Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.

11.    Notice. All communications with respect to or under this Agreement,
except as may be otherwise specifically provided in this Agreement, shall be in
writing and, if sent to the Initial Purchasers, shall be mailed, delivered or
telecopied and confirmed in writing to c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated, 50 Rockefeller Plaza, New York, NY 10020, Attention: High Yield
Legal Department, with a copy for information purposes only to Vinson & Elkins
L.L.P., 1001 Fannin Street, Suite 2500, Houston, TX 77002 (fax: 713-758-2346),
Attention: David Stone, Thomas Zentner, and if sent to the Issuers, shall be
mailed, delivered or telecopied and confirmed in writing to Basic Energy
Services, Inc., 801 Cherry Street, Suite 2100, Fort Worth, TX 76102 (telephone:
817-334-4100, fax: 817-334-4101;
email: david.schorlemer@basicenergyservices.com), Attention: David Schorlemer,
with a copy for information purposes only to Thompson & Knight LLP, 1722 Routh
Street, Suite 1500, Dallas, TX 75201, Attention: Wesley Williams (email:
wesley.williams@tklaw.com).

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next-day air courier.

12.    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Merrill Lynch, Pierce, Fenner & Smith Incorporated on
behalf of the Initial Purchasers, and any such action taken by Merrill Lynch,
Pierce, Fenner & Smith Incorporated shall be binding upon the Initial
Purchasers.

13.    Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon, the Initial Purchasers, the Issuers and the other indemnified
parties referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchasers.

14.    Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

32



--------------------------------------------------------------------------------

15.    Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16.    Submission to Jurisdiction; Waiver of Jury Trial. The Issuers hereby
waive all right to trial by jury in any proceeding (whether based upon contract,
tort or otherwise) in any way arising out of or relating to this Agreement. The
Issuers agree that a final judgment in any such proceeding brought in any such
court shall be conclusive and binding upon the Issuers and may be enforced in
any other courts in the jurisdiction of which the Issuers are or may be subject,
by suit upon such judgment. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding, as
to which such jurisdiction is non-exclusive) of the Specified Courts in any
Related Proceeding. Service of any process, summons, notice or document by mail
to such party’s address set forth above shall be effective service of process
for any Related Proceeding brought in any Specified Court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Related Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

17.    Captions. The captions included in this Agreement are included solely for
convenience of reference and are not to be considered a part of this Agreement.

18.    Counterparts; Electronic Transmission. This Agreement may be executed in
various counterparts that together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.

19.    Amendment; Waiver of Rights. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit.

20.    No Fiduciary Relationship. The Issuers hereby acknowledge that the
Initial Purchasers are acting solely as initial purchasers in connection with
the purchase and sale of the Securities. The Issuers further acknowledge that
each of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,

 

33



--------------------------------------------------------------------------------

either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions. Furthermore, each of the Issuers
acknowledge that the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and the Guarantors, and the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
fiduciary or advisory relationship; and the Issuers acknowledge that the Initial
Purchasers have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby, and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

(Signature Pages Follow)

 

34



--------------------------------------------------------------------------------

If the foregoing Purchase Agreement correctly sets forth the understanding among
the Issuers and the Initial Purchasers, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchasers.

 

Company BASIC ENERGY SERVICES, INC. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President and Chief Executive Officer
Guarantors BASIC ENERGY SERVICES GP, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President and Chief Executive Officer
BASIC ENERGY SERVICES LP, LLC By:  

/s/ Jerry Tufly

Name:   Jerry Tufly Title:   President BASIC ENERGY SERVICES, L.P. By:   BASIC
ENERGY SERVICES GP, LLC   its General Partner By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President and Chief Executive Officer

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

BASIC ESA, INC. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President BASIC MARINE SERVICES, INC. By:
 

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President CHAPARRAL SERVICE, INC. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President FIRST ENERGY SERVICES COMPANY
By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President LEBUS OIL FIELD SERVICE CO. By:
 

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President GLOBE WELL SERVICE, INC. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

SCH DISPOSAL, L.L.C. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President JS ACQUISITION LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President JETSTAR HOLDINGS, INC. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President ACID SERVICES, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President JETSTAR ENERGY SERVICES, INC.
By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President SLEDGE DRILLING CORP. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

PERMIAN PLAZA, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President XTERRA FISHING & RENTAL TOOLS
CO. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President TAYLOR INDUSTRIES, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   Chief Executive Officer PLATINUM PRESSURE
SERVICES, INC. By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President ADMIRAL WELL SERVICE, INC. By:
 

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President MAVERICK COIL TUBING SERVICES,
LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

MAVERICK SOLUTIONS, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President MAVERICK STIMULATION COMPANY,
LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President MAVERICK THRU-TUBING SERVICES,
LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President MCM HOLDINGS, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President MSM LEASING, LLC By:  

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President THE MAVERICK COMPANIES, LLC By:
 

/s/ T. M. “Roe” Patterson

Name:   T. M. “Roe” Patterson Title:   President

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written

MERRILL LYNCH, PIERCE, FENNER & SMITH

  INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By:   Merrill Lynch, Pierce, Fenner & Smith    

 Incorporated

By:  

/s/ Lex Maultsby

Name:   Lex Maultsby Title:   Managing Director

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule I

 

Initial Purchaser

   Principal Amount of
Notes to Be Purchased  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 142,681,000  

UBS Securities LLC

     69,512,000  

Morgan Stanley & Co. LLC

     40,244,000  

PNC Capital Markets LLC

     29,268,000  

Capital One Securities, Inc.

     3,659,000  

Johnson Rice & Company L.L.C.

     3,659,000  

Piper Jaffray & Co.

     3,659,000  

Seaport Global Securities LLC

     3,659,000  

Stephens Inc.

     3,659,000  

Total

   $ 300,000,000  

 

I-1



--------------------------------------------------------------------------------

Schedule II

 

Subsidiary

   Jurisdiction of
Organization  

Equity Holder and % Held by Each

Basic Energy Services GP, LLC

   Delaware   Basic Energy Services, Inc. - 100%

Basic Energy Services LP, LLC

   Delaware   Basic Energy Services, Inc. - 100%

Basic Energy Services, L.P.

   Delaware  

Basic Energy Services GP, LLC. - 0.01%

Basic Energy Services LP, LLC - 99.99%

Basic ESA, Inc.

   Texas   Basic Energy Services, Inc. - 100%

Basic Marine Services, Inc.

   Delaware   Basic Energy Services, L.P. - 100%

Chaparral Service, Inc.

   New Mexico   Basic Energy Services, L.P. – 100%

First Energy Services Company

   Delaware   Basic Energy Services, L.P. - 100%

LeBus Oil Field Service Co.

   Texas   Basic Energy Services, L.P. - 100%

Globe Well Service, Inc.

   Texas   Basic Energy Services, L.P. - 100%

SCH Disposal, L.L.C.

   Texas   Basic Energy Services, L.P. - 100%

JS Acquisition LLC

   Delaware   Basic Energy Services, L.P. - 100%

JetStar Holdings, Inc.

   Delaware   JS Acquisition LLC - 100%

Acid Services, LLC

   Kansas   JS Acquisition LLC - 100%

JetStar Energy Services, Inc.

   Texas   JetStar Holdings, Inc. - 100%

Sledge Drilling Corp.

   Texas   Basic Energy Services, L.P. - 100%

Permian Plaza, LLC

   Texas   Basic Energy Services, L.P. - 100%

Xterra Fishing & Rental Tools Co.

   Texas   Basic Energy Services, L.P. - 100%

Taylor Industries, LLC

   Texas   Basic Energy Services, L.P. - 100%

Platinum Pressure Services, Inc.

   Texas   Basic Energy Services, L.P. - 100%

Admiral Well Service, Inc.

   Texas   Platinum Pressure Services, Inc. - 100%



--------------------------------------------------------------------------------

Maverick Coil Tubing Services, LLC

   Colorado   Basic Energy Services, L.P. - 100%

Maverick Solutions, LLC

   Colorado   Basic Energy Services, L.P. - 100%

Maverick Stimulation Company, LLC

   Colorado   Basic Energy Services, L.P. - 100%

Maverick Thru-Tubing Services, LLC

   Colorado   Basic Energy Services, L.P. - 100%

MCM Holdings, LLC

   Colorado   Basic Energy Services, L.P. - 100%

MSM Leasing, LLC

   Colorado   Basic Energy Services, L.P. - 100%

The Maverick Companies, LLC

   Colorado   Basic Energy Services, L.P. - 100%

Basic Energy Receivables, LLC*

BER Holdco, LLC*

   Delaware


Delaware

 

BER Holdco, LLC - 100%

Basic Energy Services, L.P. - 100%

Basic Energy Services International, LLC*

   Delaware   Basic Energy Services, L.P. - 100%

ESA de Mexico S. de R.L. C.V.*

   Mexico  

Basic Energy Services International, LLC - 99%

Basic ESA, Inc. - 1%

Robota Energy Equipment, LLC*

   Texas   Basic Energy Services, L.P. - 100%

 

*

Will not be a Guarantor as of the Closing Date.



--------------------------------------------------------------------------------

Schedule III

Basic Energy Services, Inc.

Pricing Term Sheet



--------------------------------------------------------------------------------

Schedule IV

Company Supplemental Disclosure Documents

1. Electronic Roadshow Presentation, dated September 19, 2018, made available by
means of graphic communication through NetRoadshow, including written
communication made available only as part of such roadshow and not separately.



--------------------------------------------------------------------------------

Exhibit A

FORM OF OPINION OF COMPANY COUNSEL

[See attached]



--------------------------------------------------------------------------------

Exhibit B

FORM OF LOCAL COUNSEL OPINION

[See attached]



--------------------------------------------------------------------------------

Exhibit C

FORM OF LOCAL COUNSEL OPINION

[See attached]



--------------------------------------------------------------------------------

Exhibit D

FORM OF LOCAL COUNSEL OPINION

[See attached]